Case 1:17-cv-05787-WFK-SJB Document 97 Filed 01/30/20 Page 1 of 17 PageID #: 2283



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


   FIRA DONIN and INNA GOLOVAN, on                  Case No: 17 Civ. 5787 (WFK) (SJB)
   behalf of themselves and all others similarly
   situated,
                         Plaintiffs,
          v.
   JUST ENERGY GROUP INC.,
   JUST ENERGY NEW YORK CORP., and
   JOHN DOES 1 TO 100,
                         Defendants.


                    SUPPLEMENTAL BRIEF IN FURTHER SUPPORT OF
                         DEFENDANTS’ MOTION TO DISMISS




                                               ROCHE CYRULNIK FREEDMAN LLP

                                               Jason Cyrulnik
                                               Paul Fattaruso
                                               Alex Potter
                                               99 Park Avenue, 19th Floor
                                               New York, New York 10016
                                               (929) 457-0050
                                               jcyrulnik@rcfllp.com

                                               Attorneys for Defendants Just Energy Group Inc.
                                               and Just Energy New York Corp.




  Dated: January 30, 2020
Case 1:17-cv-05787-WFK-SJB Document 97 Filed 01/30/20 Page 2 of 17 PageID #: 2284



                                                     TABLE OF CONTENTS



  TABLE OF AUTHORITIES .......................................................................................................... ii

  INTRODUCTION .......................................................................................................................... 1

  ARGUMENT .................................................................................................................................. 3

  I. RECENT SECOND CIRCUIT PRECEDENT SUPPORTS DISMISSAL .............................. 3

       A. Richards and Mirkin support dismissal............................................................................... 3

       B. The other authorities Plaintiffs rely upon support dismissal .............................................. 5

  II. PLAINTIFFS’ COMPLAINT SHOULD BE DISMISSED FOR ALL
      THE REASONS STATED IN JUST ENERGY’S MOTION TO DISMISS
      AND REPLY BRIEFS.............................................................................................................. 8

  CONCLUSION ............................................................................................................................. 14
Case 1:17-cv-05787-WFK-SJB Document 97 Filed 01/30/20 Page 3 of 17 PageID #: 2285



                                                TABLE OF AUTHORITIES

  Cases

  Daniel v. Tootsie Roll Indus., LLC,
    No. 17 Civ. 7541 (NRB), 2018 WL 3650015 (S.D.N.Y. Aug. 1, 2018) .................................... 7

  Donnenfeld v. Petro, Inc.,
    333 F. Supp. 3d 208 (E.D.N.Y. Sept. 2018) ............................................................................... 5

  Gorecki v. Clearview Elec.,
    338 F. Supp. 3d 470 (W.D. Pa. 2018) ..................................................................................... 5, 6

  Holve v. McCormick & Co., Inc.,
    No. 16 Civ. 6702 (FPG), 2018 WL 3861406 (W.D.N.Y. Aug. 14, 2018).................................. 7

  Langan v. Johnson & Johnson Consumer Cos.,
    897 F.3d 88 (2d Cir. 2018).......................................................................................................... 7

  Marshall v. Verde Energy USA,
   No. CV181344JMVJBC, 2019 WL 6975424 (D.N.J. Dec. 19, 2019)........................................ 4

  Mercado v. Verde Energy USA,
   No. 18 Civ. 2068 (JBG), 2019 WL 978531 (N.D. Ill. Feb. 2019) .............................................. 6

  Mirkin v. Viridian Energy,
    No. 3:15-CV-1057 (SRU), 2016 WL 3661106 (D. Conn. July 5, 2016) .................................. 11

  Mirkin v. XOOM Energy,
    931 F.3d 173 (2d Cir. 2019)............................................................................................ 4, 5, 6, 7

  Mosely v. Vitalize Labs,
   No. 13 CV 2470 RJD RLM, 2015 WL 5022635 (E.D.N.Y. Aug. 24, 2015) ............................. 8

  Richards v. Direct Energy Servs.,
    915 F.3d 88 (2d Cir. 2019)...................................................................................................... 3, 6

  Sergeants Benevolent Ass’n Health & Welfare Fund v. Actavis, plc,
    No. 15 CIV. 6549 (CM), 2018 WL 7197233 (S.D.N.Y. Dec. 26, 2018) .................................... 8

  Uddoh v. United Healthcare,
    254 F. Supp. 3d 424 (E.D.N.Y. 2017) ...................................................................................... 10




                                                                     ii
Case 1:17-cv-05787-WFK-SJB Document 97 Filed 01/30/20 Page 4 of 17 PageID #: 2286




          Pursuant to the Court’s directive at the conclusion of the January 8, 2020, conference,

  Defendants Just Energy Group Inc. and Just Energy New York Corp. (collectively “Just

  Energy”) respectfully submit this Supplemental Brief in further support of Just Energy’s pending

  Motion to Dismiss the Amended Complaint, addressing the prior briefing (Dkt. 27-28, 30) and

  the parties’ notices of supplemental authority (Dkt. 41-42, 57-59, 85).

                                           INTRODUCTION
          Plaintiffs’ amended complaint suffers from fatal standing failures, jurisdictional flaws,

  and substantive deficiencies that doom each of their claims. The Court already afforded Plaintiffs

  the chance to amend their complaint (which they did in 2018) and to conduct fact discovery

  (which closed in February 2019). Plaintiffs’ amendment failed to cure the fatal deficiencies in

  their complaint, and Plaintiffs failed to take their fact discovery obligations seriously. Magistrate

  Bulsara denied Plaintiffs’ belated efforts to reopen fact discovery, finding that “[t]here has been no

  diligence by Plaintiffs to pursue discovery or relief within the applicable deadlines.” And this Court

  denied Plaintiffs’ recent request for leave to amend their complaint yet again, finding that Plaintiffs

  failed to identify any new facts that warranted amendment.

          Second Circuit precedent plainly supports dismissal of this lawsuit. The Court does not

  have jurisdiction over Just Energy Group, and Judge Vitaliano’s recent decision dismissing the

  Rovner action filed by another Just Energy customer alleging similar claims confirms that

  threshold failure. As to the remaining defendants, the claims all fail as a matter of law, as

  detailed in the briefing to date and summarized below.

          Plaintiffs contracted to purchase energy products from Just Energy at variable rates that

  the parties expressly agreed Just Energy would set each month, and Plaintiffs further agreed that

  Just Energy “does not guarantee financial savings.” Plaintiffs seek to rewrite the Agreement’s


                                                      1
Case 1:17-cv-05787-WFK-SJB Document 97 Filed 01/30/20 Page 5 of 17 PageID #: 2287



  broad provision affording Just Energy the discretionary right to set monthly rates based on a

  variety of business conditions and market factors into a promise that Just Energy’s rates would

  track certain wholesale rates and guarantee savings. That theory is flatly contradicted by the

  plain language of the Agreement.

         This is not the first time the courts in this Circuit have confronted attempts to

  manufacture such claims. Indeed, this is not even the only case in which a Just Energy consumer

  tried to assert these very claims against these Defendants. In August 2019, Judge Vitaliano

  dismissed a similar case filed by another Just Energy customer, holding that the Court had no

  jurisdiction over Just Energy Group and dismissing with prejudice the claims against the

  remaining defendants for failure to state a claim.

         Recent precedent further confirms that the claims here should be dismissed. Plaintiffs

  attempt to ward off dismissal of their meritless claims by pointing to case law divorced from the

  language of the controlling Agreement. Plaintiffs’ claims are now even more untethered from the

  law than when Just Energy filed its Motion to Dismiss because the Second Circuit in Richards

  has expressly rejected construing the same language at issue in the Agreement here—“business

  and market conditions”—to require rates to track wholesale costs. That holding was then

  reaffirmed by the Second Circuit in Mirkin. The intervening decision in Rovner also made clear

  that the Court does not have personal jurisdiction over Defendant Just Energy Group.

         While recent case law has further eroded the viability of Plaintiffs’ claims, some things

  have not changed. Plaintiffs’ operative complaint is still based merely on generalized indictments

  of the ESCO industry as a whole. Plaintiffs still grasp to convert claims by New York Plaintiffs

  against Just Energy New York, which sells policies to New York customers only, into a

  nationwide class-action against Just Energy Group and its other subsidiaries. Plaintiff Fira Donin




                                                   2
Case 1:17-cv-05787-WFK-SJB Document 97 Filed 01/30/20 Page 6 of 17 PageID #: 2288



  still lacks standing to sue because she undisputedly never contracted to purchase energy from

  either Defendant. And Plaintiffs’ claims against Just Energy all still fail on the merits as a matter

  of law. The Court should still reject Plaintiffs’ claims for the many reasons outlined in Just

  Energy’s Motion to Dismiss (Dkt. 27-1) and Reply (Dkt. 30).

                                             ARGUMENT
  I. RECENT SECOND CIRCUIT PRECEDENT SUPPORTS DISMISSAL
         A. Richards and Mirkin support dismissal
         Plaintiffs acknowledge that under their contracts, “Defendants have unilateral discretion

  to set the variable rates for electricity based on ‘business and market conditions.’” Am. Compl.

  ¶ 263 (Dkt. 17). Yet the premise of Plaintiffs’ claims is that Just Energy’s rates were required to

  parallel wholesale costs, notwithstanding that the plain language of the contracts provides no

  such thing. See Opp’n at 16, 21-22 (Dkt. 28); Am. Compl. ¶ 120 (Dkt. 17). In February 2019, the

  Second Circuit rejected this same argument in a case involving the same contractual language.

  Richards v. Direct Energy Servs., 915 F.3d 88, 98 (2d Cir. 2019); see also Dkt. 41.

         Specifically, the Second Circuit held that a plaintiff’s breach of contract claim was “near-

  frivolous” where the plain language of the contract provided that the variable rate would be set in

  the ESCO’s discretion and would reflect “business and market conditions.” Richards, 915 F.3d at

  98-99. The court rejected the argument that “business and market conditions” meant that rates

  must bear a “direct relationship” to company’s wholesale procurement costs. Id. at 98. The court

  concluded as “a matter of plain meaning” that “business and market conditions” encompass an

  energy company’s discretion to set its variable rates to “achieve a target profit margin, match

  competitors’ prices, and reduce customer losses, among other objectives.” Id.

         Plaintiffs attempt to distinguish Richards, arguing that “Plaintiffs’ contract with Just

  Energy—unlike Richards’ agreement with Direct Energy—does not afford Just Energy such



                                                    3
Case 1:17-cv-05787-WFK-SJB Document 97 Filed 01/30/20 Page 7 of 17 PageID #: 2289



  discretion.” Dkt. 58 at 5. This argument contradicts Plaintiffs’ own pleading: “Under the

  Defendants’ customer contract, Defendants have unilateral discretion to set the variable rates for

  electricity based on ‘business and market conditions.’” Am. Compl. ¶ 263 (Dkt. 17).

         Plaintiffs raised a Second Circuit decision reversing dismissal of consumer plaintiffs’

  breach of contract claim based on the defendant energy company’s alleged failure to comply

  with its variable rate contract provision. See Dkt. 58; Mirkin v. XOOM Energy, 931 F.3d 173,

  174-175 (2d Cir. 2019).1 The customer contract at issue in Mirkin contained materially different

  language from the contracts at issue here: it stated that the energy company’s “monthly variable

  rate” was based on the energy company’s “actual and estimated supply costs.” Id. at 175

  (original emphasis). In contrast, Plaintiffs’ contracts with Just Energy do not promise to set rates

  based on supply costs or any other single factor, but only that changes to variable rates “will be

  determined by Just Energy according to business and market conditions.” Just Energy Terms and

  Conditions at 4 (Dkt. 27-7).

         The Second Circuit’s decision in Mirkin supports dismissal of Plaintiffs’ claims. It

  reaffirmed the Richards decision and highlighted the “crucial difference” between contracts that

  guarantee variable rates will be based on specific costs, versus those that provide broad

  discretion based on “business and market conditions.” Mirkin, 931 F.3d at 178 n.3; see also

  Marshall v. Verde Energy USA, No. CV181344JMVJBC, 2019 WL 6975424, at *5 (D.N.J. Dec.

  19, 2019) (distinguishing Mirkin: “In this case, the Terms of Service do not require Defendant to

  base its rates on supply costs. Therefore, this Court cannot reasonably draw the inference that

  Defendant’s rates ought to track wholesale costs.”).




  1
   The court also affirmed dismissal of plaintiffs’ claims for breach of the implied covenant of
  good faith and unjust enrichment, which was not challenged on appeal. Id. at 174 n.1.

                                                   4
Case 1:17-cv-05787-WFK-SJB Document 97 Filed 01/30/20 Page 8 of 17 PageID #: 2290



         Mirkin also undermines Plaintiffs’ other contentions. Plaintiffs assert that they “plausibly

  rely on the Con Edison rate as reflective of a market-based rate” because in Mirkin, “the Second

  Circuit also endorsed the plaintiffs’ use of Con Edison’s rate as a plausible indicator of a market-

  based rate.” Dkt. 58 at 3. Plaintiffs are wrong. The Second Circuit specifically considered the

  allegations of the Mirkin complaint only in the context of a contract provision based on supply

  costs, not as an indicator of a “market-based rate.” And Just Energy never promised Plaintiffs a

  “market-based rate” in the first place, so Plaintiffs’ attempted application of Mirkin is misplaced.

         B. The other authorities Plaintiffs rely upon support dismissal

         None of the other authorities that Plaintiffs’ rely upon can sustain their claims.2 The

  cases Plaintiffs cite in support of their breach of contract claim are readily distinguishable: none

  of them addressed a “business and market conditions” provision like the one interpreted by the

  Second Circuit in Richards and at issue here. See Dkt. 85 at 1-5. To the contrary, the contract

  terms at issue in those cases were markedly and materially different. See, e.g., Donnenfeld v.

  Petro, Inc., 333 F. Supp. 3d 208, 220 (E.D.N.Y. Sept. 2018) (contract expressly tied customer

  price to “wholesale cost and other factors”); Gorecki v. Clearview Elec., 338 F. Supp. 3d 470,

  473, 474-75 (W.D. Pa. 2018) (contract contained “express provision” that plaintiff’s rate was

  “based on wholesale market conditions” and did not “list factors besides ‘wholesale market

  conditions’” that would influence rate fluctuation). Thus, “the relevant contractual provisions are

  critically different” in these cases compared to Plaintiffs’ contracts with Just Energy because

  they required the energy company to “base its variable rates on its supply costs.” Mirkin, 931

  F.3d at 178 n.3. The contracts at issue in this case, like “the contract in Richards, by its plain




  2
   Plaintiffs’ second notice of “supplemental” authority (Dkt. 85) cites nine cases, only five of which
  were actually decided after their opposition brief.

                                                    5
Case 1:17-cv-05787-WFK-SJB Document 97 Filed 01/30/20 Page 9 of 17 PageID #: 2291



  terms, imposed no such requirement; the relevant provision there made no mention of

  procurement costs.” Id. That difference is dispositive.

         Plaintiffs also raised a case where the plaintiff’s contract specified only that her variable

  rate would be based on “market conditions”—not the “business and market conditions” language

  at issue here. Mercado v. Verde Energy USA, No. 18 Civ. 2068 (JBG), 2019 WL 978531 (N.D.

  Ill. Feb. 2019); see Dkt. 85 at 4. In Richards, the Second Circuit attributed significance to the

  term “business” as opposed to only “market” conditions, stating that “business” is a “commercial

  enterprise carried on for profit,” as distinct from “market,” which is “the extent of economic

  demand.” Richards, 915 F.3d at 98 (original emphasis; citing Black’s Law Dictionary). Thus, the

  court reasoned as “a matter of plain meaning” that the combined term “business and market

  conditions” included discretion to set rates to “achieve a target profit margin, match competitors’

  prices, and reduce customer losses, among other objectives.” Id.

         Plaintiffs’ authorities contradict other propositions their claims rely upon. For example,

  Plaintiffs peg their entire contract claim to a comparison of Just Energy’s rates to Con Edison’s

  rates, claiming the “utility’s rates serve as an appropriate indicator of business and market

  conditions because they are based on the wholesale energy costs” born by Just Energy. Am.

  Compl. ¶ 151 (Dkt. 17); see also Dkt. 42 at 2. Yet Plaintiffs’ cited authority expressly rejected

  that argument, finding it “need not consider” the defendant energy company’s “variation from

  Duquesne Light’s rate (another retail rate).” Gorecki, 338 F. Supp. 3d at 474. The Second Circuit

  has likewise rejected argument that a company “must have abused its discretion” simply because

  its variable rate was higher than the “Standard Service Rate,” since “the entire point of electricity

  deregulation was to allow the market” to “determine rates.” Richards, 915 F.3d at 99.




                                                    6
Case 1:17-cv-05787-WFK-SJB Document 97 Filed 01/30/20 Page 10 of 17 PageID #: 2292



         Plaintiffs argue that in Mirkin, “the Second Circuit also endorsed the plaintiffs’ use of

  Con Edison’s rate as a plausible indicator of a market-based rate.” Dkt. 58 at 3. That is wrong for

  two reasons. First, as noted above, the Second Circuit recognized that the contract in Mirkin

  involved a rate provision based on supply costs, not on “business and market conditions.”

  Second, the plaintiffs in Mirkin did not rely, as Plaintiffs do here, solely on a comparison of their

  rates to local utility rates as a proxy for wholesale supply costs. Instead, they “specifically

  calculated the market cost for supplying wholesale energy” and “attached their expert’s

  calculations and explained, in detail, the variables used to determine the Market Supply Cost.”

  Mirkin, 931 F.3d at 177. Plaintiffs have made no such allegations regarding the prevailing

  market supply cost, if such an allegation were even relevant (and it is not) under the plain

  language of their contracts with Just Energy.

         Plaintiffs focus the remainder of their argument on the proposition that “whether a

  Plaintiff can bring a class action under the laws of multiple states is a question of predominance

  under Rule 23.” Dkt. 85 at 5 (quoting Langan v. Johnson & Johnson Consumer Cos., 897 F.3d

  88, 96 (2d Cir. 2018)). Langan was already addressed in the original briefing. See Opp’n at 14,

  20 (Dkt. 28); Reply at 12, 15-16 (Dkt. 30). Plaintiffs cite other cases that were decided prior to

  their opposition. See Daniel v. Tootsie Roll Indus., LLC, No. 17 Civ. 7541 (NRB), 2018 WL

  3650015 (S.D.N.Y. Aug. 1, 2018); Holve v. McCormick & Co., Inc., No. 16 Civ. 6702 (FPG),

  2018 WL 3861406 (W.D.N.Y. Aug. 14, 2018). None of Plaintiffs’ cited cases rebut the fact that

  Langan is inapposite here because its general rule applies only “as long as the named plaintiffs

  have standing to sue the named defendants.” Langan, 897 F.3d at 93. Plaintiffs must be “within

  the class of persons who [were] concretely affected’ by ‘injurious conduct’ by the defendant.”

  Mosely v. Vitalize Labs, No. 13 CV 2470 RJD RLM, 2015 WL 5022635, at *3 (E.D.N.Y. Aug.




                                                    7
Case 1:17-cv-05787-WFK-SJB Document 97 Filed 01/30/20 Page 11 of 17 PageID #: 2293



  24, 2015) (emphasis added). Here, non–New York consumers of Just Energy’s products and

  services would not have purchased them from either named Defendant. None of Plaintiffs’

  authorities address the application of Langan to a situation where plaintiffs seek to assert claims

  not only on behalf of out-of-state class members under those foreign states’ laws, but also where

  the named defendants did not even operate or sell products in those states. Plaintiffs lack

  standing to assert claims on behalf of such a class.

          If anything, Plaintiffs’ authorities makes clear that Langan should be read narrowly:

  “Nothing in Langan, as I read it, precludes a defendant from moving to dismiss a CAFA

  plaintiff’s claims under a particular statute pursuant to Rule 12(b)(6), on the grounds that the

  plaintiff fails to state a claim for its own account—a question entirely different from whether it

  has constitutional standing.” Sergeants Benevolent Ass’n Health & Welfare Fund v. Actavis, plc,

  No. 15 CIV. 6549 (CM), 2018 WL 7197233, at *21 (S.D.N.Y. Dec. 26, 2018). As Just Energy

  stated in its Motion to Dismiss, “Plaintiffs’ claims for violations of the consumer protection

  statutes of thirteen other states should be dismissed for the same reasons as the New York claims

  brought under GBL § 349.” Dkt. 27-1 at 20. Further, since “neither Defendant would have made

  sales to members of Plaintiffs’ putative class outside of New York,” Plaintiffs have likewise

  failed to state a claim under those statutes. Reply at 16 (Dkt. 30). Langan is not to the contrary.

  II. PLAINTIFFS’ COMPLAINT SHOULD BE DISMISSED FOR ALL THE REASONS
      STATED IN JUST ENERGY’S MOTION TO DISMISS AND REPLY BRIEFS
          Not only does the recent case law discussed above confirm the deficiency of Plaintiffs’

  claims, but also Plaintiffs’ operative complaint still fails as a matter of law for all the reasons set

  forth in Just Energy’s original briefing.

          First, the Court should dismiss all Counts (I-IX) asserted against Just Energy Group

  because it lacks personal jurisdiction over Just Energy Group. Plaintiffs do not allege sufficient



                                                     8
Case 1:17-cv-05787-WFK-SJB Document 97 Filed 01/30/20 Page 12 of 17 PageID #: 2294



  involvement and control by Just Energy Group over Just Energy New York for an agency theory

  of jurisdiction. Dkt. 27-1 at 6; Dkt. 30 at 3-4. They do not allege the elements necessary for an

  alter ego theory of jurisdiction. Dkt. 30 at 4-5. And they do not allege the transaction of business

  in New York by Just Energy Group related to Plaintiffs’ claims sufficient to support a finding of

  jurisdiction. Dkt. 30 at 5-6. If there were any doubt about the sufficiency of Plaintiffs’ allegations

  on their face, the Declaration of Richard Texeira (Dkt. 30-4) leaves no question that Plaintiffs’

  allegations purportedly supporting personal jurisdiction over Just Energy Group are incorrect.

         Recent case law also confirms the Court lacks personal jurisdiction over Just Energy

  Group. See Dkt. 41. E.D.N.Y. Judge Vitaliano found that the court did not have specific

  jurisdiction over Just Energy Group under similar circumstances, noting that the plaintiffs’

  allegations in that case were “controverted by the declaration of Richard Teixeira,” which, like

  the Teixeira Declaration submitted in support of Just Energy’s motion to dismiss the instant

  action (Dkt. 30-4), “indicates that Just Energy Group and Just Energy New York are separate

  entities with separate books and records, separate offices, and separate bank accounts.” Rovner v.

  Just Energy Grp., No. 18-cv-2159, Dkt. 57-1 at 13-15 (E.D.N.Y. July 31, 2019).

         The Court should also dismiss all Counts (I-IX) asserted against Just Energy Group

  because exercise of personal jurisdiction over Just Energy Group would violate due process. See

  Dkt. 27-1 at 7-8; Dkt. 30 at 6. Plaintiffs maintain that Just Energy Group has “sufficient contacts

  for purposes of due process” because “Defendants solicited and defrauded customers in New

  York and supplied their energy services to New York residents in New York.” (Dkt. 28 at 7). But

  that is not the case: Just Energy Group has not solicited any customers in New York and has not

  supplied energy services to New York residents. See Texeira Decl. ¶¶ 9, 11 (Dkt. 30-4).




                                                    9
Case 1:17-cv-05787-WFK-SJB Document 97 Filed 01/30/20 Page 13 of 17 PageID #: 2295



         Second, the Court should dismiss all Counts (I-IX) asserted against “John Does 1 to 100”

  because Plaintiffs have not shown any basis for jurisdiction over unnamed entities, and the “John

  Doe” mechanism is not appropriate in these circumstances. See Dkt. 27-1 at 8-9; Dkt. 30 at 7.

  Plaintiffs’ sole basis for resisting dismissal of their claims against “John Does 1 to 100” is to

  repeat their conclusory allegation that “Just Energy’s ‘management and employees’ and ‘shell

  companies and affiliates’ transacted business in New York and caused substantial injury to New

  York residents in New York.” Dkt. 28 at 7-8. But Plaintiffs provide no basis in law—and there is

  none—to sue defendants who have not been described and whose conduct has not even been

  specifically alleged.

         Third, the Court should dismiss all Counts (I-IX) asserted by Fira Donin for lack of

  standing. See Dkt. 27-1 at 9-10; Dkt. 30 at 8-9. There is no dispute that the Just Energy

  accountholder for the Donin accounts at issue is Stanislav Donin. By law, spouses do not have

  standing to sue on behalf of one another. See Dkt. 27-1 at 9-10. Further, Plaintiffs’ arguments for

  Fira Donin’s standing are irrelevant and too late. Irrelevant because Plaintiffs do not cite any

  authority that if Fira Donin received e-mail communications regarding her husband’s contract—

  which is by no means established—she somehow would have standing to sue on that contract.

  Too late because Plaintiffs’ argument that Fira Donin is a third-party beneficiary is unpled, and

  Plaintiffs cannot “interpose new factual allegations or a new legal theory in opposing a motion to

  dismiss.” Uddoh v. United Healthcare, 254 F. Supp. 3d 424, 429 (E.D.N.Y. 2017).

         Fourth, the Court should dismiss Plaintiffs’ claims under the GBL (Counts I-III) because

  they are time barred. Dkt. 27-1 at 14-16; Dkt. 30 at 11-12. They are also inadequately pled. Dkt.

  27-1 at 16-19; Dkt. 30 at 13-15.




                                                   10
Case 1:17-cv-05787-WFK-SJB Document 97 Filed 01/30/20 Page 14 of 17 PageID #: 2296



         Plaintiffs ask the Court to toll the three-year limitations period barring their claims based

  on the “continuing violation doctrine.” Dkt. 28 at 13. But Plaintiffs still have not identified any

  information to which they did not have access that precluded them from asserting their claims

  within the limitations period. Rather, they always had access to the rates they were charged and

  to publicly available information about other providers’ rates. Plaintiffs further contend that “the

  issue of fraudulent concealment is not to be decided on the pleadings”—but cite a single case

  that sets forth no such rule and cannot save Plaintiffs’ fundamentally inadequate pleading. Dkt.

  28 at 14.

         Plaintiffs also fail to plead violations of the GBL. Plaintiffs’ claims under Sections 349

  and 349-d(3) (Counts I-II) fail because, as they concede, they must demonstrate that Just Energy

  committed consumer-oriented acts that were materially misleading or deceptive and that

  Plaintiffs suffered injury as a result. Dkt. 28 at 14, 16-17. Plaintiffs have not alleged deception

  because they have not shown deceptive acts that actually have—as opposed to hypothetically

  might—caused injury to Plaintiffs. And the Agreement makes clear that Just Energy did not

  guarantee that its variable rates would be higher or lower than any competitor’s rates.

         Plaintiffs’ claim under Section 349-d(7) (Count III) also fails as a matter of law because

  that section requires only that “all variable charges shall be clearly and conspicuously

  identified”—which Just Energy indisputably did. Plaintiffs’ reading of that language to require

  the disclosure of all factors contributing to the variable rate (Dkt. 28 at 19) is disposed of not

  only by the plain language of the statute, but also by case law: “section 7 requires disclosure only

  of the existence of a variable rate, rather than the basis on which it varies.” Mirkin v. Viridian

  Energy, No. 3:15-CV-1057 (SRU), 2016 WL 3661106, at *5 (D. Conn. July 5, 2016).




                                                    11
Case 1:17-cv-05787-WFK-SJB Document 97 Filed 01/30/20 Page 15 of 17 PageID #: 2297



         Fifth, the Court should dismiss Plaintiffs’ claims for violations of unfair and deceptive

  practices outside of New York (Count IV). Langan simply does not apply where a plaintiff does

  not have standing to assert claims against the relevant defendants. Further, Plaintiffs’ out-of-state

  claims should be dismissed on their own terms for the same reasons as Plaintiffs’ GBL claims.

         Sixth, the Court should dismiss Plaintiffs’ fraud claims (Counts V and VI) because

  Plaintiffs failed to plead them with particularity. Dkt. 27-1 at 11-13; Dkt. 30 at 9. Plaintiffs also

  failed to demonstrate a duty to disclose or a breach of any such duty in support of their

  fraudulent concealment claims. Dkt. 27-1 at 13-14; Dkt. 30 at 10.

         Plaintiffs simply state that their claims “satisfy the notice-pleading requirements of Rule

  8(a).” Dkt. 28 at 9. They do not even address Rule 9(b)’s pleading requirements or explain why

  they do not dispose of their fraud claims.

         Plaintiffs also argued that Just Energy “had a duty to disclose their variable rates under

  the superior knowledge theory and because they made ‘partial or ambiguous statement[s].’” Dkt.

  28 at 10-11. But they failed to show how this case involves any partial disclosures that could

  give rise to such a duty. Plaintiffs have also not sufficiently alleged that Just Energy breached

  such a duty, asserting that Just Energy “failed to tell their customers when their introductory

  rates would expire” while ignoring that the welcome e-mail included in the complaint shows that

  there was no introductory rate for the Donin contract in the first place. Dkt. 28 at 10; Am.

  Compl. ¶ 39 (Dkt. 17). Further, Plaintiffs offer no explanation as to why Just Energy’s variable

  rate disclosures are inadequate and actionable as fraudulent concealment. Dkt. 28 at 10-11.

         Seventh, the Court should dismiss Plaintiffs’ claim for unjust enrichment (Count VII)

  because the matter is governed by an express contract. See Dkt. 27-1 at 25; Dkt. 30 at 18-19.

  There is no dispute about the existence of the contracts governing the parties’ relationships.




                                                    12
Case 1:17-cv-05787-WFK-SJB Document 97 Filed 01/30/20 Page 16 of 17 PageID #: 2298



  Under such circumstances, courts routinely dismiss unjust enrichment claims as duplicative of

  underlying breach of contract claims, even when pled in the alternative. Id.

         Eighth, the Court should dismiss Plaintiffs’ breach of contract claim (Count VIII)

  because they fail to allege facts plausibly suggesting that Just Energy did not set rates according

  to “business and market conditions.” See Dkt. 27-1 at 21-22; Dkt. 30 at 16-17. The pleading

  deficiencies are numerous: Plaintiff Donin failed to allege the existence of a contract between

  herself and Just Energy, Plaintiffs’ allegations do not support their claims that Just Energy

  charged rates higher than those set forth in the e-mails and welcome letters, and Plaintiffs do not

  even compare Just Energy’s rates to other ESCO providers’ rates. Moreover, the recent Second

  Circuit decisions in Richards and Mirkin confirm that Plaintiffs’ allegations are non-actionable

  due to the plain meaning of “business and market conditions.”

         Ninth, the Court should dismiss Plaintiffs’ claim for breach of the implied covenant of

  good faith (Count IX) because it is duplicative of Plaintiffs’ breach of contract claim. Dkt. 27-1

  at 23; Dkt. 30 at 17-18. Also, Plaintiffs have not demonstrated that Just Energy acted arbitrarily

  or irrationally in setting rates. Dkt. 27-1 at 23-24. Plaintiffs’ claim for breach of the implied

  covenant of good faith and breach of contract impermissibly rely on the same allegations of

  overcharges and abuse of rate-setting discretion. Compare Am. Compl. ¶¶ 253-58 with id.

  ¶¶ 263-66 (Dkt. 17). Plaintiffs’ claim also fails because it does not follow from the mere

  allegation that Just Energy charged rates that are different from those charged by the local utility

  that Just Energy somehow set rates arbitrarily or unreasonably. That is especially true where

  Plaintiffs were paying a variable rate that their Agreement spelled out in plain English could

  “change every month” and that the Agreement “does not guarantee financial savings.” Just

  Energy Terms and Conditions at 2 (Dkt. 27-7).




                                                    13
Case 1:17-cv-05787-WFK-SJB Document 97 Filed 01/30/20 Page 17 of 17 PageID #: 2299



                                          CONCLUSION
         For these reasons, and for those reasons detailed in Just Energy’s Opening Brief and

  Reply Brief in support of its Motion to Dismiss, Just Energy respectfully requests that the Court

  grant Just Energy’s Motion to Dismiss Plaintiff’s Class Action Complaint with prejudice.



   Dated: January 30, 2020                         ROCHE CYRULNIK FREEDMAN LLP


                                                   /s/ Jason Cyrulnik
                                                   Jason Cyrulnik
                                                   Paul Fattaruso
                                                   Alex Potter
                                                   99 Park Avenue Suite 1910
                                                   New York, New York 10016
                                                   (929) 457-0050

                                                   Attorneys for Defendants Just Energy Group
                                                   Inc. and Just Energy New York Corp.




                                                  14
